The object of this petition is stated in the following report thereon of the committee on elections:
" The object of the petitioners is to obtain from the house of representatives a decision, that the election of Edward N. Harris, late a member of this house from the town of Malden, is void, and that the town will not therby be deprived of sending, to this branch of the legislature, nine years hence, two representatives.
In consequence of the resignition of Mr. Harris, there is no practical question raised by the memorial under consideration. And the house, upon the original petition from Malden against the right of Mr. Harris to a seat, discharged this committee, *379for the above reason, from any further consideration of the subject of that petition.
If the committe were now to present the question of the Malden election to the house, it must assume the following sahpe: ' Will the town of Malden be entitled to two representatives in the legislature of 1847?' Now it seems to the committee, that this proposition cannot constitutionally be definitively settled by the present house of representatives.The persons, who shall the occupy these seats, will have the right to judge of the validity of the elections, which shall take place during that year, and, whatever might be the decision of this house, whether in the affirmative or the neagtive, it would not be binding on them.
Why then should this house undertake to settle a question that may never arise, and if it should, to forestall a decision upon the validity of an election, to be made nine years hence? The committe can see no good cause, under any circumstances; and especially at this late period of the session, do they feel unwilling to raise an abstract question, which, if thoroughly discussed, would occupy a great deal of time, and the decision of which, when made, would be wholly inoperative upon those persons, who are to fill these seats at some future period.
Therefore, the committee recommend, that no further action should be had, in relation to the foregoing petition, and that the memorialists have leave to withdraw the same.”
This report was agreed to.1

 60 J. H. 377, 459.